DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  WORTH GROUP, INC., a Florida corporation, ANDREW WILSHIRE,
       individually, and EUGENIA MILDNER, individually,
                           Appellants,

                                    v.

 GREENBERG TRAURIG, P.A., a Florida professional association, and
GREENBERG TRAURIG, LLP, a limited liability partnership, collectively
              d/b/a GREENBERG TRAURIG,
                        Appellees.

                              No. 4D17-3395

                         [September 27, 2018]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward A. Garrison, Judge; L.T.
Case No. 502016CA009839XXXXMB.

    Kara Berard Rockenbach of Link & Rockenbach, P.A., West Palm
Beach, and Justus W. Reid of Reid Burman Lebedeker, West Palm Beach,
for appellants.

   Stuart H. Singer and Carl E. Goldfarb of Boies Schiller Flexner LLP,
Fort Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.